                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Chief Judge Marcia S. Krieger

Civil Action No. 18-CV-0328-MSK

JULIE ANNE LANOUE,

          Plaintiff,

v.

COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

          Defendant.


      OPINION AND ORDER AFFIRMING THE COMMISSIONER’S DECISION


          THIS MATTER comes before the Court on the Plaintiff’s Complaint (# 1), the

Plaintiff’s Opening Brief (# 23), the Defendant’s Response (# 25), and the Plaintiff’s Reply

(# 26).    For the following reasons, the Commissioner’s decision is affirmed.

                                      I.    JURISDICTION

          The Court has jurisdiction over an appeal from a final decision of the Commissioner

under 42 U.S.C. § 405(g).

                                      II.   BACKGROUND

A.    Procedural History

          Julie Lanoue seeks judicial review of a final decision by the Commissioner denying her

claim for disability insurance benefits (DIB) under the Social Security Act.     In October 2014,

Ms. Lanoue filed for DIB, claiming she became disabled in August 2011.          Tr. at 136–37.   The

date that she was last insured for DIB was September 30, 2014.     Tr. at 30.    Her application

was denied at all administrative levels and she now appeals to this Court pursuant to 42 U.S.C. §




                                                 1
405(g).

B.    The Hearing

          At the time of her alleged onset of disability, Ms. Lanoue was 41 years old. Tr. at 136.

She was previously employed as a cashier, paper deliverer, and sales stocker. Tr. at 150, 182.

The Administrative Law Judge (ALJ) conducted a hearing on October 26, 2016.             Tr. at 40.

After the initial formalities, the ALJ told Ms. Lanoue’s counsel to “go ahead and develop your

client’s testimony for the record”. Tr. at 43. Counsel asked Ms. Lanoue about her

impairments, medications, and activities of daily living.     Tr. at 43–54. The ALJ interrupted at

one point to clarify whether counsel was asking about Ms. Lanoue’s current limitations or

limitations as of her date last insured. Tr. at 49. Counsel replied that the questions were about

her current limitations. Before finishing the hearing with a few questions for the vocational

expert, the ALJ asked Ms. Lanoue two questions about whether she had a GED.            Tr. at 54–55.

C.    The ALJ’s Decision

          In January 2017, the ALJ issued an unfavorable decision to Ms. Lanoue.       Tr. at 28–35.

At step one, the ALJ found that Ms. Lanoue had not engaged in substantial gainful activity from

August 10, 2011, through her date last insured of September 30, 2014.        Tr. at 30. At step two,

the ALJ found that Ms. Lanoue had the following severe impairments: disc bulge of the thoracic

spine, leukocytosis, and obesity.     Tr. at 30.   At step three, he found that Ms. Lanoue had no

impairment that met or medically equaled the presumptively disabling conditions listed in 20

C.F.R. Part 404, Appendix 1.      Tr. at 32.   The ALJ found that Ms. Lanoue had the residual

functional capacity (RFC) to perform the full range of light work.      Tr. at 33.   At step four, the

ALJ found that Ms. Lanoue was unable to perform her past relevant work as a sales clerk and

cashier.    Tr. at 35.   The ALJ did not make alternative findings at step five.




                                                    2
                               III.    STANDARD OF REVIEW

         Though the Court’s review is de novo, the Court must uphold the Commissioner’s

decision if it is free from legal error and the Commissioner’s factual findings are supported by

substantial evidence. See Fischer-Ross v. Barnhart, 431 F.3d 729, 731 (10th Cir. 2005).

Substantial evidence is evidence a reasonable person would accept to support a conclusion,

requiring “more than a scintilla, but less than a preponderance.” Lax v. Astrue, 489 F.3d 1080,

1084 (10th Cir. 2007). The Court may not reweigh the evidence, but it looks to the entire

record to determine if substantial evidence exists to support the Commissioner’s decision. Wall

v. Astrue, 561 F.3d 1048, 1052 (10th Cir. 2009).

                                      IV.     DISCUSSION

         Ms. Lanoue brings two challenges to the Commissioner’s decision: (1) the ALJ failed to

develop the record of impairments prior to her date last insured and (2) the ALJ failed to

consider certain impairments at steps two and four.    The Court affirms the decision.

A.    Failure to Develop the Record

         Because Social Security hearings are nonadversarial proceedings, “the ALJ has a basic

duty of inquiry to inform himself about the facts relevant to his decision and to learn the

claimant’s own version of those facts.” Thompson v. Sullivan, 987 F.2d 1482, 1492 (10th Cir.

1993).    This duty persists even if the claimant is counseled. The length of the hearing is

unimportant and the ALJ need not pursue every potential line of questioning — what matters is

whether sufficient questions were asked “to ascertain (1) the nature of the claimant’s alleged

impairments, (2) what on-going treatment and medication the claimant is receiving, and (3) the

impact of the alleged impairment on a claimant’s daily routine and activities.”    Id.




                                                 3
          Even viewed in a generous light, the hearing ended with only Ms. Lanoue’s medications

being conclusively established.    See Tr. at 47–49.    The nature of her impairments and their

effect on her activities of daily living were only discussed in the present-tense and not as of her

date last insured.   The ALJ is entitled to rely on counsel’s development of the record with

regard to its contents; when counsel fails to ensure relevant medical evidence is a part of the

record and does not alert the ALJ to its existence, the ALJ is not required to become the

claimant’s advocate. See Maes v. Astrue, 522 F.3d 1093, 1097 (10th Cir. 2008).          But the

ALJ’s obligations regarding the hearing under Thompson do not evaporate because counsel

neglected to ask the right questions. Here, after letting counsel begin the questioning of Ms.

Lanoue, the ALJ followed up with only two questions about her education. See Tr. at 54–55.

In other words, the ALJ, with a full understanding of counsel’s deficiency in questioning — he

asked counsel whether the testimony was current or per the date last insured — made no attempt

to find any facts as they were in September 2014.

          Regardless, there is ample medical evidence in the record from which the ALJ was

informed of the nature of Ms. Lanoue’s impairments, her medications, and her daily activities as

of the date that she was last insured.    The nature of her impairments in the months leading up to

her date last insured are memorialized in a large number of treatment notes throughout the

record.    See, e.g., Tr. at 233, 235 – 36, 239, 242, 248, 252, 260, 264, 268, 298, 311.      The same

is true for medications — most of the treatment notes provide a snapshot in time of what

medications Ms. Lanoue was taking before September 2014. See, e.g., Tr. at 232, 235, 238,

241, 248, 260, 264, 269, 298, 308.       And the ALJ accepted Ms. Lanoue’s testimony about her

current activities of daily living, which have become progressively more restricted since her date

last insured. See Tr. at 34.    Thus, to the extent that the ALJ erred by failing to elicit




                                                   4
temporally appropriate testimony at the hearing, such error was harmless.

B.    Errors at Steps Two and Four1

       Not all maladies are impairments.     An impairment “must result from anatomical,

physiological, or psychological abnormalities which can be shown by medically acceptable

clinical and laboratory diagnostic techniques.” 20 C.F.R. § 404.1508.       At step two, the

claimant must make a de minimis showing that, regardless of age, education, and RFC, her

impairment(s) is severe. See 20 C.F.R. § 404.1520(a)(4)(ii).      The Tenth Circuit has stated that

“if the medical severity of a claimant’s impairments is so slight that the impairments could not

interfere with or have a serious impact on the claimant’s ability to do basic work activities,

irrespective of vocational factors, the impairments do not prevent the claimant from engaging in

substantial gainful activity.” Hinkle v. Apfel, 132 F.3d 1349, 1352 (10th Cir.1997).

       The severity inquiry at step two is different from the RFC determination at step four.

Step two is basically a threshold check against frivolous disability claims. See Williams v.

Bowen, 844 F.2d 748, 750–51 (10th Cir.1988). As a result, when an ALJ finds one or more

severe impairments but fails to find others, such error may have little impact on the ultimate

disability determination. See Allman v. Colvin, 813 F.3d 1326, 1330 (10th Cir. 2016).          The

five-step process does not even contemplate a finding of disability at step two. 20 C.F.R.

§ 404.1520(a)(4)(ii).   Rather, an ALJ must consider the combined effect of all medically

determinable impairments, severe or not, at step four.   Wells v. Colvin, 727 F.3d 1061, 1069

(10th Cir. 2013).   Here, Ms. Lanoue argues that the ALJ failed to consider her headaches, sleep




1
    It is not clear from Ms. Lanoue’s Opening Brief whether she alleges the ALJ erred at step two
or step four or both. Because they are closely related, the Court assumes errors alleged at both
stages.



                                                 5
apnea, imbalance, and obesity at step four.2

       Substantial evidence supports the ALJ’s findings at step two.     Ms. Lanoue does not cite

to any specific opinions, findings, or test results that support a 12-month-long impairment

predating September 2014.      With regard to her headaches, she cites either to record evidence

memorializing her subjective complaints (Tr. at 231, 234, 240) or evidence postdating the date

that she was last insured.   She claims was error for the ALJ to ignore this latter evidence, but to

the contrary, “the proffered evidence [must] relate to the time period for which the benefits were

denied.”   Hargis v. Sullivan, 945 F.2d 1482, 1493 (10th Cir. 1991).     She also refers to an

opinion from Dr. Kwasi Alzotor, but his opinion is dated February 2015 also subsequent to the

date that she was last insured.   It, too, repeats Ms. Lanoue’s subjective complaints. See Tr. at

474.

       With regard to her sleep apnea, the Court finds no evidence from the time that Ms.

Lanoue was insured that mentions sleep apnea as a diagnosed condition. Ms. Lanoue sometimes

refers to subjective complaints of fatigue. See Tr. at 240, 299, 345.    But there is also evidence

where she denied being fatigued. See Tr. at 269. As to imbalance or ataxia, it is not clear that

this was an impairment before September 2014, but to the extent that it was, Ms. Lanoue refers

only to subjective complaints. See Tr. at 322 (a report that concluded “no abnormalities”).

Thus, substantial evidence supports the ALJ’s conclusion that these impairments may not be

medically determinable, much less severe.

       As to the ALJ’s analysis at step four, he was required to consider all medically

determinable impairments, including those that were not severe.      But his conclusion at step two


2
    Ms. Lanoue also includes pain among the impairments that the ALJ ignored, but in discussing
pain in her brief, she connects it to the other impairments already either discussed by the ALJ or
alleged to have been ignored. As a result, the Court will focus on the first four impairments in
this line of argument.


                                                  6
regarding the headaches and sleep apnea was essentially that these conditions were not medically

determinable — that is, they were not “established by medical evidence consisting of signs,

symptoms, and laboratory findings” and were only attested to by Ms. Lanoue’s “statement of

symptoms.”       See Lankford v. Colvin, 612 F. App’x 496, 499 (10th Cir. 2015).    In other words,

the ALJ determined there was no evidence of any limitations caused by headaches or sleep

apnea. Ms. Lanoue does not explain how the failure to repeat these findings at step four was

error; to the extent it was, the Court finds it harmless. See Allen v. Barnhart, 357 F.3d 1140,

1145 (10th Cir. 2004).

        The ALJ found Ms. Lanoue’s obesity a severe impairment, but she argues he failed to

consider it at step four. Although the ALJ did not engage in a detailed discussion of Ms.

Lanoue’s obesity, he noted that she “demonstrated such unremarkable findings [regarding her

gait and strength] in spite of her elevated weight as her BMI hovered around 32”.     Tr. at 34.

Thus, it is clear that the ALJ considered her obesity in conjunction with her alleged impairments

and abilities.

                                       V.    CONCLUSION

        For the foregoing reasons, the Commissioner’s decision is AFFIRMED.          Judgment

shall enter in favor of the Commissioner.

        Dated this 30th day of January, 2019.

                                                      BY THE COURT:




                                                      Marcia S. Krieger
                                                      Chief United States District Judge




                                                 7
